DETAILED ACTION
Claims 1-13 are pending.
The Office Action is responsive to the communication filed on 7/6/2021.


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Response to Amendment
The claim objections to claims 2, 3, 5, 6, 8, 9, 10, and 13 have been corrected and the objections have been removed.


Response to Arguments
Applicant's arguments filed 7/6/2021 have been fully considered but they are not persuasive.  


a plurality of uncontrollable energy consumers (HH), (Applicant’s arguments are directed to Lee not teaching or suggesting uncontrollable energy consumers.  Examiner respectfully disagrees.  Lee describes loads that should constantly be provided power (i.e., uncontrollable).  In other words, Lee describes loads that cannot have the power be cut off even during power interruptions or insufficient power situations (i.e., uncontrollable).  If Applicant intends for uncontrollable to have a particular meaning, Examiner suggests amending the claims to state the same.  Lee: see the first priority load 152 as illustrated in figure 4 and as described in paragraph 0074; “Here, the first priority load 152 includes devices to which power should be constantly provided even during power interruption or when power is not sufficiently provided, such as essential consumer electronics (e.g. a refrigerator).” Paragraph 0074)
at least one controllable energy consumer (WP), (Applicant’s arguments are directed to Lee not teaching or suggesting a controllable energy consumer.  Examiner respectfully disagrees.  Lee describes loads that power can be turn on or turned off based on the battery charge (i.e., controllable).  In other words, the second priority loads and the third priority loads can be turn on or turned off based on the system parameters (i.e., controllable).  If Applicant intends for controllable to have a particular meaning, 
determining a limit value (SOChigh) of the state of charge of the energy storage device (BAT) on the basis of a determined or estimated energy demand of the plurality of uncontrollable energy consumers (HH) during the specified period of time (ATO); (Applicant’s arguments are directed to the cited prior art not teaching or suggesting determining a limit value.  Examiner respectfully disagrees.  Lee teaches the charge values needed to operate the loads (e.g., 90% for all loads, 50% for only first priority loads).  Manto teaches checking the anticipated storage level at every simulation to optimize the energy balance with deferrable loads.  Manto also teaches utilizes the energy storage amount and shift able deferrable loads in simulations to achieve the energy balance (see figure 7).  In other words, Lee provides for particular charge values that can provide for various loads and Manto utilizes simulations with charge values and energy demand to determine an energy balance so the charge value is determined via the simulations.  If Applicant intends for limit value to have a particular meaning, Examiner recommends amending the claim to state the same.  see the charge values in Lee and the determining a charge value in Manto; Manto: see the minimum charge level as illustrated in figure 3; “The hourly generation, storage, and consumption values are estimated for a given time interval through real-time simulation based on the forecast information and user defined load profiles. The anticipated storage level is checked at every simulation 
Accordingly, applicant’s arguments are not persuasive since the cited prior art describe the limitations in these claims.
For at least these reasons, the rejection of the claims is maintained.


Claim Objections
Claim 1 is objected to because of the following informalities:  "the uncontrollable energy consumers (HH)" is ambiguous as to the metes and bounds of the limitation.  In particular, is the uncontrollable energy consumers the same or difference from the plurality of uncontrollable energy consumers?  Applicant is advised that the terminology should be clarified to remove the ambiguity (e.g., the plurality of uncontrollable energy consumers).  Appropriate correction is required.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1, 3, 5, 8-9, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2011/0148195 (Lee) in view of U.S. Patent Application Publication No. 2014/0337002 (Manto) and further in view of U.S. Patent Application Publication No. 2011/0068624 (Dibachi).


Claim 1:
The cited prior art describes an energy management method for an energy system (1) in a building, the energy system (1) including: (Lee: “The general inventive concept relates to an energy storage system and a method of controlling the same.” Paragraph 0003; “The load 150 consumes power generated by the PV 130, power stored in the battery 120, or power supplied by the grid 140, and may be a household, residential, commercial, or a factory.” Paragraph 0049)
a plurality of uncontrollable energy consumers (HH), (Lee: see the first priority load 152 as illustrated in figure 4 and as described in paragraph 0074; “Here, the first priority load 152 includes devices to which power should be constantly provided even during power interruption or when power is not sufficiently provided, such as essential consumer electronics (e.g. a refrigerator).” Paragraph 0074)
at least one controllable energy consumer (WP), (Lee: see the second priority load 153 and the third priority load 154 as illustrated in figure 4 and as described in paragraph 0074; “The second priority load 152 may be a TV or a lighting device, and the third priority load 153 may be selective electronics, such as an audio device.” Paragraph 0074)
an energy storage device (BAT), (Lee: see the battery 120 as illustrated in figure 4 and as described in paragraph 0075)
a net connection point (NAP) through which energy can be drawn from a net and/or fed into the net, and (Lee: see the first switch 116 and the second switch 117 as illustrated in figure 4 and as described in paragraph 0048; “The grid 140 includes power plants, substations, and power lines. The grid 140 supplies power to the battery 120 or the load 150 according to ON/OFF states of the first switch 116 and the second switch 117 during normal operation of the grid 140, and receives power supplied from the PV 130 or the battery 120. When the grid 140 does not operate normally (e.g. accidental power interruption or power interruption due to electric works), power supply from the grid 140 to the battery 120 or the load 150 may cease, and power supply from the PV 130 or the battery 120 to the grid 140 may also cease.” Paragraph 0048)
a feedback-control or control device (EMS) designed to feedback-control or control the at least one controllable energy consumer (WP) and the energy storage device (BAT), (Lee: see the integrated controller 114 as illustrated in figure 4 and as described in paragraphs 0056, 0057, 0058, 0059, 0074; “The first switch 116 and the second switch 117 may be a switch turned on or off under the control of the integrated controller 114. “ paragraph 0059; “Furthermore, the BMS 115 controls operations of charging and discharging the battery 120 under the control of the integrated controller 114, and transmits information regarding the state of the battery 120 (e.g. the amount of charged power calculated based on the SOC) to the integrated controller 114.” Paragraph 0058; “In other words, each of the DC-DC converters 119-1 through 119-3 is turned on/off by the integrated controller 114 and converts DC power to be provided to the first through third priority loads 152 through 154.” Paragraph 0074)
wherein the plurality of uncontrollable energy consumers (HH) is configured to draw energy from the net or from the energy storage device (BAT), (Lee: “When a power interruption signal is received from the grid 140, the integrated controller 114 may provide power to the DC load 151 by selectively operating the DC-DC converters 119-1 through 119-3 based on the amount of power stored in the battery 120 and the priority order of the DC load 151.” Paragraph 0075)
the method comprising the steps of: 
detecting a current state of charge (SOCact) of the energy storage device (BAT); (Lee: “Thus, the BMS 115 may detect voltage, current, and temperature of the battery 120, calculate a state of charge (referred to hereinafter as `SOC`) and a state of health (referred to hereinafter as `SOH`) based on the detected information, and monitor remaining power and the lifespan of the battery 120.” Paragraph 0057; “Furthermore, the BMS 115 controls operations of charging and discharging the battery 120 under the control of the integrated controller 114, and transmits information regarding the state of the battery 120 (e.g. the amount of charged power calculated based on the SOC) to the integrated controller 114.” Paragraph 0058)

Lee does not explicitly describe determining a limit value or operating from the grid as described below.  However, Manto teaches the determining a limit value and Dibachi describes operating from the grid as described below.  
defining a period of time (ATO) during which the uncontrollable energy consumers (HH) are supplied with energy from the energy storage device; (Manto: see the run simulation for X days as illustrated in figure 3; “The hourly generation, storage, and consumption values are estimated for a given time interval through real-time simulation based on the forecast information and user defined load profiles. The anticipated storage level is checked at every simulation and deferred load is scheduled to optimize the energy balance.” Paragraph 0036)
determining a limit value (SOChigh) of the state of charge of the energy storage device (BAT) on the basis of a determined or estimated energy demand of the plurality of uncontrollable energy consumers (HH) during the specified period of time (ATO); (see the charge values in Lee and the determining a charge value in Manto; Manto: see the minimum charge level as illustrated in figure 3; “The hourly generation, storage, and consumption values are estimated for a given time interval through real-time simulation based on the forecast information and user defined load profiles. The anticipated storage level is checked at every simulation and deferred load is scheduled to optimize the energy balance.” Paragraph 0036; Lee: “In the case where power charged to the battery is below 50% of the entire capacity of the battery, only the DC-DC converter 119-1 is turned on and the other DC-DC converters 119-2 and 119-3 are turned off, so that power is provided to the first priority load and power provided to the second and third priority loads is blocked.” Paragraph 0085; “For example, in the case where power charged to the battery 120 is above 90% of the entire capacity of the battery 120, the integrated controller 114 operates the DC-DC converters 119-1 through 119-3 for providing power to all loads, that is, the first through third priority loads 152 through 154, so that power stored in the battery 120 may be converted to DC powers for driving each of the loads.” Paragraph 0075)
operating the at least one controllable energy consumer (WP) with energy from the energy storage device (BAT) if the current state of charge (SOCact) of the energy storage device (BAT) is greater than the determined limit value (SOChigh) of the state of charge; and (Lee: “In the case where power charged to the battery is below 50% of the entire capacity of the battery, only the DC-DC converter 119-1 is turned on and the other DC-DC converters 119-2 and 119-3 are turned off, so that power is provided to the first priority load and power provided to the second and third priority loads is blocked.” Paragraph 0085; “For example, in the case where power charged to the battery 120 is above 90% of the entire capacity of the battery 120, the integrated controller 114 operates the DC-DC converters 119-1 through 119-3 for providing power to all loads, that is, the first through third priority loads 152 through 154, so that power stored in the battery 120 may be converted to DC powers for driving each of the loads.” Paragraph 0075)
operating the at least one controllable energy consumer (WP) with energy from the net if the current state of charge (SOCact) of the energy storage device (BAT) is less than or equal to the determined limit value (SOChigh) of the state of charge. (see the operation if battery level is below a limit in Lee and the use of grid power if the battery is not sufficient in Dibachi; Lee: “In the case where power charged to the battery is below 50% of the entire capacity of the battery, only the DC-DC converter 119-1 is turned on and the other DC-DC converters 119-2 and 119-3 are turned off, so that power is provided to the first priority load and power provided to the second and third priority loads is blocked.” Paragraph 0085; “Meanwhile, in the case where power charged to the battery 120 is below 90% of the entire capacity of the battery 120, the integrated controller 114 only turns on the DC-DC converters 119-1 and 119-2, and turns of the DC-DC converter 119-3 to block power provided to the third priority load 154.” Paragraph 0075; Dibachi: “At other times, when the load from ACS is drawing more current than can be provided by the battery or PVCS, or when control algorithms indicate that the battery will be drained of power before the photovoltaic array 212 may provide sufficient power again, power may be drawn from the grid to service the load 236.” Paragraph 0026)
One of ordinary skill in the art would have recognized that applying the known technique of Lee, namely, energy storage control system, with the known techniques of Manto, namely, energy load flow management system, and the known techniques of Dibachi, namely, a solar powered system with grid backup, would have yielded predictable results and resulted in an improved system.  Accordingly, applying the teachings of Lee to provide control of an energy storage based on various parameters with the teachings of Manto to control an energy load flow system based on various forecasts and simulations and the teachings of Dibachi to use grid power as backup power would have been recognized by those of ordinary skill in the art as resulting in an improved energy management system (i.e., controlling an energy management system based on load estimations using battery and grid power of Lee based on the teachings of using simulations for energy flow management in Manto and the teachings of using grid power as a backup in Dibachi).

Claim 3:
The cited prior art describes the method according to claim 1, wherein the energy system (1) further comprises a photovoltaic system (PV) configured to supply energy to the plurality of uncontrollable energy consumers (HH), the at least one controllable energy consumer (WP) and the energy storage device (BAT). (Lee: see the PV 130 as illustrated in figure 1; “The load 150 consumes power generated by the PV 130, power stored in the battery 120, or power supplied by the grid 140, and may be a household, residential, commercial, or a factory.” Paragraph 0049; “The PV 130 generates electric energy and outputs the electric energy to the power management system 110.” Paragraph 0047; “For example, in the case where the battery 120 is charged with DC power generated by the PV 130 in a battery charging mode, the bi-directional converter 113 functions as a converter which decreases the voltage level of a DC voltage of the first node N1 or the voltage level of a DC linking voltage maintained by the DC linking unit 118 (e.g. DC 380V) to the voltage level of a voltage to be stored in the battery 120 (e.g. DC 100V).” paragraph 0055)

Claim 5:
Lee does not explicitly describe a solar radiation forecast as described below.  However, Manto teaches the solar radiation forecast as described below.  
The cited prior art describes the method according to claim 3, wherein the feedback-control or control device (EMS) is connected to an internet (WWV) connection to receive a solar radiation forecast for determining energy generation by the photovoltaic system (PV). (Manto: “SelfMaster.TM. receives forecast data from a weather service and input data from sensors monitoring generated power, storage levels, and electric demand in real time. The computer software continuously updates a database of actual component input-output characteristics. The near-future performance of the system is simulated using estimated states of the generated and stored energy, scheduled activities, and forecast data within a reasonable time interval.” Paragraph 0016; “The forecast data relevant to the operation of SelfMaster.TM. are temperature (.theta.), surface wind speed (V), and percent sky cover (C). The computer program sends a SOAP request to the NDFD XML server through the Internet. The SOAP response received from the server is converted to a data table and stored in a file.” Paragraph 0037)
Lee, Manto, and Dibachi are combinable for the same rationale as set forth above with respect to claim 1.

Claim 8:
The cited prior art describes an energy system (1) in a building, comprising: (Lee: “The general inventive concept relates to an energy storage system and a method of controlling the same.” Paragraph 0003; “The load 150 consumes power generated by the PV 130, power stored in the battery 120, or power supplied by the grid 140, and may be a household, residential, commercial, or a factory.” Paragraph 0049)
a plurality of uncontrollable energy consumers (HH), (Lee: see the first priority load 152 as illustrated in figure 4 and as described in paragraph 0074; “Here, the first priority load 152 includes devices to which power should be constantly provided even during power interruption or when power is not sufficiently provided, such as essential consumer electronics (e.g. a refrigerator).” Paragraph 0074)
at least one controllable energy consumer (WP), (Lee: see the second priority load 153 and the third priority load 154 as illustrated in figure 4 and as described in paragraph 0074; “The second priority load 152 may be a TV or a lighting device, and the third priority load 153 may be selective electronics, such as an audio device.” Paragraph 0074)
an energy storage device (BAT), (Lee: see the battery 120 as illustrated in figure 4 and as described in paragraph 0075)
a net connection point (NAP) through which energy can be drawn from a net and/or fed into the net, and(Lee: see the first switch 116 and the second switch 117 as illustrated in figure 4 and as described in paragraph 0048; “The grid 140 includes power plants, substations, and power lines. The grid 140 supplies power to the battery 120 or the load 150 according to ON/OFF states of the first switch 116 and the second switch 117 during normal operation of the grid 140, and receives power supplied from the PV 130 or the battery 120. When the grid 140 does not operate normally (e.g. accidental power interruption or power interruption due to electric works), power supply from the grid 140 to the battery 120 or the load 150 may cease, and power supply from the PV 130 or the battery 120 to the grid 140 may also cease.” Paragraph 0048)
a feedback-control or control device (EMS) designed to feedback-control or control the at least one controllable energy consumer (WP) and the energy storage device (BAT), (Lee: see the integrated controller 114 as illustrated in figure 4 and as described in paragraphs 0056, 0057, 0058, 0059, 0074; “The first switch 116 and the second switch 117 may be a switch turned on or off under the control of the integrated controller 114. “ paragraph 0059; “Furthermore, the BMS 115 controls operations of charging and discharging the battery 120 under the control of the integrated controller 114, and transmits information regarding the state of the battery 120 (e.g. the amount of charged power calculated based on the SOC) to the integrated controller 114.” Paragraph 0058; “In other words, each of the DC-DC converters 119-1 through 119-3 is turned on/off by the integrated controller 114 and converts DC power to be provided to the first through third priority loads 152 through 154.” Paragraph 0074)
wherein the plurality of uncontrollable energy consumers (HH) is configured to draw energy from the net or from the energy storage device (BAT), and (Lee: “When a power interruption signal is received from the grid 140, the integrated controller 114 may provide power to the DC load 151 by selectively operating the DC-DC converters 119-1 through 119-3 based on the amount of power stored in the battery 120 and the priority order of the DC load 151.” Paragraph 0075)
wherein the feedback-control or control device (EMS) is configured: (Lee: see the integrated controller 114 as illustrated in figure 4 and as described in paragraphs 0056, 0057, 0058, 0059, 0074; “The first switch 116 and the second switch 117 may be a switch turned on or off under the control of the integrated controller 114. “ paragraph 0059; “Furthermore, the BMS 115 controls operations of charging and discharging the battery 120 under the control of the integrated controller 114, and transmits information regarding the state of the battery 120 (e.g. the amount of charged power calculated based on the SOC) to the integrated controller 114.” Paragraph 0058; “In other words, each of the DC-DC converters 119-1 through 119-3 is turned on/off by the integrated controller 114 and converts DC power to be provided to the first through third priority loads 152 through 154.” Paragraph 0074)
to detect a current state of charge (SOCact) of the energy storage device (BAT); (Lee: “Thus, the BMS 115 may detect voltage, current, and temperature of the battery 120, calculate a state of charge (referred to hereinafter as `SOC`) and a state of health (referred to hereinafter as `SOH`) based on the detected information, and monitor remaining power and the lifespan of the battery 120.” Paragraph 0057; “Furthermore, the BMS 115 controls operations of charging and discharging the battery 120 under the control of the integrated controller 114, and transmits information regarding the state of the battery 120 (e.g. the amount of charged power calculated based on the SOC) to the integrated controller 114.” Paragraph 0058)

Lee does not explicitly describe determining a limit value or operating from the grid as described below.  However, Manto teaches the determining a limit value and Dibachi describes operating from the grid as described below.  
to define a period of time (ATO) during which the plurality of uncontrollable energy consumers (HH) are supplied with energy from the energy storage device; (Manto: see the run simulation for X days as illustrated in figure 3; “The hourly generation, storage, and consumption values are estimated for a given time interval through real-time simulation based on the forecast information and user defined load profiles. The anticipated storage level is checked at every simulation and deferred load is scheduled to optimize the energy balance.” Paragraph 0036)
to determine a limit value (SOChigh) of the state of charge of the energy storage device (BAT) on the basis of a determined or estimated energy demand of the plurality of uncontrollable energy consumers (HH) during the defined period (ATO); (see the charge values in Lee and the determining a charge value in Manto; Manto: see the minimum charge level as illustrated in figure 3; “The hourly generation, storage, and consumption values are estimated for a given time interval through real-time simulation based on the forecast information and user defined load profiles. The anticipated storage level is checked at every simulation and deferred load is scheduled to optimize the energy balance.” Paragraph 0036; Lee: “In the case where power charged to the battery is below 50% of the entire capacity of the battery, only the DC-DC converter 119-1 is turned on and the other DC-DC converters 119-2 and 119-3 are turned off, so that power is provided to the first priority load and power provided to the second and third priority loads is blocked.” Paragraph 0085; “For example, in the case where power charged to the battery 120 is above 90% of the entire capacity of the battery 120, the integrated controller 114 operates the DC-DC converters 119-1 through 119-3 for providing power to all loads, that is, the first through third priority loads 152 through 154, so that power stored in the battery 120 may be converted to DC powers for driving each of the loads.” Paragraph 0075)
to operate the at least one controllable energy consumer (WP) with energy from the energy storage device (BAT) if the current state of charge (SOCact) of the energy storage device (BAT) is greater than the determined limit value (SOChigh) of the state of charge; and (Lee: “In the case where power charged to the battery is below 50% of the entire capacity of the battery, only the DC-DC converter 119-1 is turned on and the other DC-DC converters 119-2 and 119-3 are turned off, so that power is provided to the first priority load and power provided to the second and third priority loads is blocked.” Paragraph 0085; “For example, in the case where power charged to the battery 120 is above 90% of the entire capacity of the battery 120, the integrated controller 114 operates the DC-DC converters 119-1 through 119-3 for providing power to all loads, that is, the first through third priority loads 152 through 154, so that power stored in the battery 120 may be converted to DC powers for driving each of the loads.” Paragraph 0075)
to operate the at least one controllable energy consumer (WP) with energy from the net if the current state of charge (SOCact) of the energy storage device (BAT) is less than or equal to the determined limit value (SOChigh) of the state of charge. (see the operation if battery level is below a limit in Lee and the use of grid power if the battery is not sufficient in Dibachi; Lee: “In the case where power charged to the battery is below 50% of the entire capacity of the battery, only the DC-DC converter 119-1 is turned on and the other DC-DC converters 119-2 and 119-3 are turned off, so that power is provided to the first priority load and power provided to the second and third priority loads is blocked.” Paragraph 0085; “Meanwhile, in the case where power charged to the battery 120 is below 90% of the entire capacity of the battery 120, the integrated controller 114 only turns on the DC-DC converters 119-1 and 119-2, and turns of the DC-DC converter 119-3 to block power provided to the third priority load 154.” Paragraph 0075; Dibachi: “At other times, when the load from ACS is drawing more current than can be provided by the battery or PVCS, or when control algorithms indicate that the battery will be drained of power before the photovoltaic array 212 may provide sufficient power again, power may be drawn from the grid to service the load 236.” Paragraph 0026)
Lee, Manto, and Dibachi are combinable for the same rationale as set forth above with respect to claim 1.

Claim 9:
The cited prior art describes the energy system (1) according to claim 8, further comprising a photovoltaic system (PV) configured to supply energy to the plurality of uncontrollable energy consumers (HH), the at least one controllable energy consumer (WP) and the energy storage device (BAT). (Lee: see the PV 130 as illustrated in figure 1; “The load 150 consumes power generated by the PV 130, power stored in the battery 120, or power supplied by the grid 140, and may be a household, residential, commercial, or a factory.” Paragraph 0049; “The PV 130 generates electric energy and outputs the electric energy to the power management system 110.” Paragraph 0047; “For example, in the case where the battery 120 is charged with DC power generated by the PV 130 in a battery charging mode, the bi-directional converter 113 functions as a converter which decreases the voltage level of a DC voltage of the first node N1 or the voltage level of a DC linking voltage maintained by the DC linking unit 118 (e.g. DC 380V) to the voltage level of a voltage to be stored in the battery 120 (e.g. DC 100V).” paragraph 0055)

Claim 11:
The cited prior art describes the method according to claim 2, wherein the energy system (1) further comprises a photovoltaic system (PV) configured to supply energy to the energy consumers (HH, WP) and the energy storage device (BAT). (Lee: see the PV 130 as illustrated in figure 1; “The load 150 consumes power generated by the PV 130, power stored in the battery 120, or power supplied by the grid 140, and may be a household, residential, commercial, or a factory.” Paragraph 0049; “The PV 130 generates electric energy and outputs the electric energy to the power management system 110.” Paragraph 0047; “For example, in the case where the battery 120 is charged with DC power generated by the PV 130 in a battery charging mode, the bi-directional converter 113 functions as a converter which decreases the voltage level of a DC voltage of the first node N1 or the voltage level of a DC linking voltage maintained by the DC linking unit 118 (e.g. DC 380V) to the voltage level of a voltage to be stored in the battery 120 (e.g. DC 100V).” paragraph 0055)


Claims 2, 10, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2011/0148195 (Lee) in view of U.S. Patent Application Publication No. 2014/0337002 (Manto) and further in view of .


Claim 2:
Lee, Manto, and Dibachi do not explicitly describe a heat pump as described below.  However, De Ridder teaches the heat pump as described below.  
The cited prior art describes the method according to claim 1, wherein the at least one controllable energy consumer is a heat pump (WP). (De Ridder: see the heat pump as illustrated in figure 4; “Four types of actors are considered: End-users: the consumption of each household consists of an uncontrollable load and the consumption of a controllable heat pump. The uncontrollable load is based on in-house measured consumption patterns of typical Belgian households. One such dumb load in shown in FIG. 3. The heat-pumps are described in details below.” Paragraph 0275)
One of ordinary skill in the art would have recognized that applying the known technique of Lee, namely, energy storage control system, the known techniques of Manto, namely, energy load flow management system, and the known techniques of Dibachi, namely, a solar powered system with grid backup, with the known techniques of De Ridder, namely, using various controllable loads, would have yielded predictable results and resulted in an improved system.  Accordingly, applying the teachings of Lee to provide control of an energy storage based on various parameters, the teachings of Manto to control an energy load flow system based on various forecasts and simulations and the teachings of Dibachi to use grid power as backup power with the teachings of De Ridder to use a heat pump as a controllable load would have 

Claim 10:
Lee, Manto, and Dibachi do not explicitly describe a heat pump as described below.  However, De Ridder teaches the heat pump as described below.  
The cited prior art describes the energy system (1) according to claim 8, wherein the at least one controllable energy consumer is a heat pump (WP). (De Ridder: see the heat pump as illustrated in figure 4; “Four types of actors are considered: End-users: the consumption of each household consists of an uncontrollable load and the consumption of a controllable heat pump. The uncontrollable load is based on in-house measured consumption patterns of typical Belgian households. One such dumb load in shown in FIG. 3. The heat-pumps are described in details below.” Paragraph 0275)
Lee, Manto, Dibachi, and De Ridder are combinable for the same rationale as set forth above with respect to claim 10.

Claim 13:
Lee, Manto, and Dibachi do not explicitly describe a heat pump as described below.  However, De Ridder teaches the heat pump as described below.  
 (De Ridder: see the heat pump as illustrated in figure 4; “Four types of actors are considered: End-users: the consumption of each household consists of an uncontrollable load and the consumption of a controllable heat pump. The uncontrollable load is based on in-house measured consumption patterns of typical Belgian households. One such dumb load in shown in FIG. 3. The heat-pumps are described in details below.” Paragraph 0275)
Lee, Manto, Dibachi, and De Ridder are combinable for the same rationale as set forth above with respect to claim 2.


Claims 4 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2011/0148195 (Lee) in view of U.S. Patent Application Publication No. 2014/0337002 (Manto) and further in view of U.S. Patent Application Publication No. 2011/0068624 (Dibachi) and U.S. Patent Application Publication No. 2009/0152947 (Wang).


Claim 4:
Lee, Manto, and Dibachi do not explicitly describe only charging by the PV system as described below.  However, De Wang teaches the only charging by the PV system as described below.  
(Wang: “As illustrated in FIG. 2, a new method of operation for the solar-panel system 100 is illustrated. The method starts at box 200, and moves to 210 to determine if the power from the solar panel or cell array exceeds the power requirement of the system. If yes, at box 220, the power from the solar panel array is used to power the system and excess power is used to charge the battery. If the solar panel array is insufficient to power the system, the cell array, method moves to box 230. At box 230, the method determines if power from the battery and the solar panel array exceeds the power requirements of the system. If yes, the solar panel array and the battery are used to power the system and any excess power from the solar panel array can be used to recharge the battery, box 240. If the combined power from solar panel array and batteries is lower than the system requirement, the solar panel array is used to charge the battery, box 250.” Paragraph 0032)
One of ordinary skill in the art would have recognized that applying the known technique of Lee, namely, energy storage control system, the known techniques of Manto, namely, energy load flow management system, and the known techniques of Dibachi, namely, a solar powered system with grid backup, with the known techniques of Wang, namely, a power management system, would have yielded predictable results and resulted in an improved system.  Accordingly, applying the teachings of Lee to provide control of an energy storage based on various parameters, the teachings of Manto to control an energy load flow system based on various forecasts and simulations and the teachings of Dibachi to use grid power as backup power with the teachings of Wang to use solar power to charge a battery would have been recognized by those of ordinary skill in the art as resulting in an improved energy management 

Claim 12:
Lee, Manto, and Dibachi do not explicitly describe only charging by the PV system as described below.  However, De Wang teaches the only charging by the PV system as described below.  
The cited prior art describes the method according to claim 11, wherein the energy storage device (BAT) can only be charged by the photovoltaic system (PV). (Wang: “As illustrated in FIG. 2, a new method of operation for the solar-panel system 100 is illustrated. The method starts at box 200, and moves to 210 to determine if the power from the solar panel or cell array exceeds the power requirement of the system. If yes, at box 220, the power from the solar panel array is used to power the system and excess power is used to charge the battery. If the solar panel array is insufficient to power the system, the cell array, method moves to box 230. At box 230, the method determines if power from the battery and the solar panel array exceeds the power requirements of the system. If yes, the solar panel array and the battery are used to power the system and any excess power from the solar panel array can be used to recharge the battery, box 240. If the combined power from solar panel array and batteries is lower than the system requirement, the solar panel array is used to charge the battery, box 250.” Paragraph 0032)
.


Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2011/0148195 (Lee) in view of U.S. Patent Application Publication No. 2014/0337002 (Manto) and further in view of U.S. Patent Application Publication No. 2011/0068624 (Dibachi) and U.S. Patent Application Publication No. 2013/0162037 (Kim).


Claim 6:
Lee, Manto, and Dibachi do not explicitly describe estimating energy demand as described below.  However, Kim teaches the estimating energy demand as described below.  
The cited prior art describes the method according to claim 1, wherein the feedback-control or control device (EMS) is configured to log consumption data of the plurality of uncontrollable energy consumers (HH) in order to determine or estimate an energy demand of the plurality of uncontrollable energy consumers (HH) on the basis of the logged data. (see the power information and estimated load amount in Kim and the loads in Lee; Kim: see the collect power consumption information of each load S302 as illustrated in figure 3; see the define initial estimated load amount of each load S401 as illustrated in figure 4; “The initial value of the estimated load amount may be set as being equal to an average power consumption which is determined by using information relating to power consumption per time slot in the unit of the load group.” Paragraph 0015; “Referring to FIG. 4, in operation S401, in order to set an initial value for each of several required variables, prior to operating the ESS charging scheduling, the energy management system measures power consumption of each load per time slot of a day in a unit of group during a predetermined period and calculates an average value, wherein the calculated average value is defined as an initial power consumption or initial estimated load amount (E_L.sub.i) with respect to a corresponding group.” Paragraph 0073; Lee: see the first priority load 152 as illustrated in figure 4 and as described in paragraph 0074; “Here, the first priority load 152 includes devices to which power should be constantly provided even during power interruption or when power is not sufficiently provided, such as essential consumer electronics (e.g. a refrigerator).” Paragraph 0074)
One of ordinary skill in the art would have recognized that applying the known technique of Lee, namely, energy storage control system, with the known techniques of Manto, namely, energy load flow management system, and the known techniques of Dibachi, namely, a solar powered system with grid backup, with the known techniques of Kim, namely, controlling an energy storage apparatus, would have yielded predictable results and resulted in an improved system.  Accordingly, applying the teachings of Lee to provide control of an energy storage based on various parameters with the teachings of Manto to control an energy load flow system based on various forecasts and simulations and the teachings of Dibachi, namely, a solar powered system with grid backup, with the teachings of Kim to estimate load consumption would have been recognized by those of ordinary skill in the art as resulting in an improved energy management system (i.e., controlling an energy management system based on load estimations using battery and grid power of Lee based on the teachings of using simulations for .



Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2011/0148195 (Lee) in view of U.S. Patent Application Publication No. 2014/0337002 (Manto) and further in view of U.S. Patent Application Publication No. 2011/0068624 (Dibachi) and U.S. Patent Application Publication No. 2007/0043478 (Ehlers).


Claim 7:
Lee, Manto, and Dibachi do not explicitly describe a separate electricity meter as described below.  However, Ehlers teaches the separate electricity meter as described below.  
The cited prior art describes the method according to claim 1, wherein the at least one controllable energy consumer (WP) is connected to the net connection point (NAP) via a separate electricity meter. (Ehlers: see the load metering node 1.10a connected to the metered device 1.08A and the load control node 1.10C connected to the controlled and metered device 1.08C as illustrated in figure 1A; “The load control node 1.10C, in general, is used to both measure the instantaneous power being delivered to the controlled and metered device 1.08C and controls the device 1.08C. The load control node 1.10C may also determine the total power delivered to the metered and controlled device 1.08C over a predetermined period of time, e.g., every 15 or 20 minutes.” Paragraph 0065; “The load metering node 1.10A, in general, measures the instantaneous power being delivered (typically, in kWh) to the associated metered device 1.08A. The load metering node 1.10A may also determine the total power delivered to the metered device 1.08A over a predetermined period of time, e.g., every 15 or 20 minutes. Information related to the instantaneous power being delivered and the accumulated power is delivered to utility 1.06 via the gateway control node 1.10D. For example, the metered device 1.08A may be an electricity meter which measures all power being supplied to the customer site 1.04.” paragraph 0063)
One of ordinary skill in the art would have recognized that applying the known technique of Lee, namely, energy storage control system, with the known techniques of Manto, namely, energy load flow management system, and the known techniques of Dibachi, namely, a solar powered system with grid backup, with the known techniques of Ehlers, namely, an energy management system, would have yielded predictable results and resulted in an improved system.  Accordingly, applying the teachings of Lee to provide control of an energy storage based on various parameters with the teachings of Manto to control an energy load flow system based on various forecasts and simulations and the teachings of Dibachi, namely, a solar powered system with grid backup, with the teachings of Ehlers to use various meters and control mechanisms in an energy management system would have been recognized by those of ordinary skill in the art as resulting in an improved energy management system (i.e., controlling an energy management system based on load estimations and various other mechanisms using battery and grid power of Lee based on the teachings of using simulations for energy flow management in Manto, the .


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
                                                                                                                                                                                                     Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER E EVERETT whose telephone number is (571)272-2851.  The examiner can normally be reached on Monday-Friday 8:00 am to 5:00 pm (Eastern).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Christopher E. Everett/Primary Examiner, Art Unit 2116